Citation Nr: 0817999	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  06-15 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for post traumatic stress disorder (PTSD).

2.  Entitlement to a compensable initial disability rating 
for bilateral hearing loss.  

3.  Entitlement to service connection for cutaneous 
leishmaniasis.  


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel







INTRODUCTION

The veteran had active duty service in the Puerto Rico 
National Guard, including from September 1980 until March 
1981 and January 2003 until August 2004.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico. 

The Board notes that the August 2005 rating decision also 
granted claims for service connection for limited systemic 
sclerosis or CREST syndrome, tensional headaches, bilateral 
tinnitus, and individual unemployability, and denied a claim 
for eligibility for Dependents' Educational Assistance.  
However, the appellant's November 2005 Notice of Disagreement 
(NOD) only pertained to the claims currently on appeal.  As a 
consequence, the issues of CREST syndrome, tensional 
headaches, bilateral tinnitus, individual unemployability, 
and eligibility for Dependents' Educational Assistance are 
not before the Board for appellate review. 


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as impairment of memory, disturbances of 
motivation and mood, and difficulty establishing and 
maintaining effective social relationships.

2.  The veteran's bilateral hearing loss is manifested by 
Level I hearing acuity in each ear.  

3.  The veteran's does not currently have cutaneous 
leishmaniasis and did not have cutaneous leishmaniasis to a 
compensable degree following service.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 50 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 
6100 (2007).

3.  The criteria for the establishment of service connection 
for cutaneous leishmaniasis have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.309. (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The veteran's PTSD and bilateral hearing loss claims arise 
from his disagreement with the initial evaluation following 
the grant of service connection.  Courts have held that once 
service connection is granted and the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the veteran in the development 
of the claim.  The RO has obtained VA outpatient treatment 
records.  The veteran submitted statements and his service 
medical records. In addition, he was afforded VA medical 
examinations for all the claims currently under appeal in 
December 2004 and January 2005.  The Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). 

Applicable Law for Disability Rating Claims
 
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  A recent 
decision of the United States Court of Appeals for Veterans 
Claims (Court) has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary. 

PTSD

The veteran essentially contends that his current symptoms of 
PTSD are more severe than indicated by a 30 percent rating.  

Regulations pertaining to the criteria for evaluating 
psychiatric disorders, including Diagnostic Code 9411 for 
PTSD, find a 30 percent disability rating is assigned when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is provided when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting  
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

A 70 percent evaluation will be assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the  
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene;  
difficulty in adapting to stressful circumstances (including  
work or a work-like setting); and the inability to establish 
and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication;  
persistent delusions or hallucinations; grossly inappropriate  
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV).  That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness.   
Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV).   
A score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  A score 
of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A 
score of 61 to 70 indicates some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994. 

The veteran's service medical records indicate that the 
veteran was diagnosed with PTSD while he was in service.  A 
May 2004 Medical Evaluation Board noted that the veteran's 
PTSD was manifested by flashbacks, including of combat stress 
in Iraq, increased excitability, and feelings of nervousness.  
He was found to have a marked impairment for further military 
duty and definite impairment for social and industrial 
adaptability.  

A VA examination was provided in January 2005 and included a 
review of the veteran's copy of his service medical records.  
He reported remembering his stressors in Iraq all the time.  
He was in full contact with reality and showed no impairment 
of thought process or communication.  There were no delusions 
or hallucinations.  He did not mention suicidal or homicidal 
thoughts or plans.  He had the ability to maintain personal 
hygiene and maintain basic activities of daily living.  His 
affect was adequate and mood showed anxiety and depression.  
He was well oriented to person, place, and time, but had 
diminished concentration and difficulty retaining 
information.  No obsessive or ritualistic behavior was 
described.  His speech rate and flow were adequate; no panic 
attacks were mentioned.  

The veteran reported that he would recreate how a fellow 
soldier had asked him for help before his death nightly.  The 
examiner found him to have moderate impairment for employment 
and social functioning.

The examiner noted that the veteran continued to manifest 
symptoms of trauma, reexperienced heightened psychological 
arousal, avoidance, and feelings of guilt.  A GAF score of 60 
was assessed.  The veteran's behavior since his discharge was 
withdrawn, isolated, and indicated very poor frustration 
tolerance and irritability. He avoided performing functions 
such as driving due to re-experiencing memories or similar 
situations to Iraq.  He had difficulty maintaining sleep on 
account of his nightmares and memories of the death of a 
fellow soldier.  

Following service, the veteran's VA outpatient treatment 
records generally indicate that he received treatment for 
PTSD symptoms, similar to those which were found by the 
January 2005 VA examiner.  A June 2005 VA Summary of 
Treatment from the Vet Center noted that the veteran resided 
with his wife, but continued to re-experience traumatic 
events, through the recollection of recurrent and intrusive 
distressing incidents.  He had nightmares of war events and 
would wake up sweating.  He got distressed easily when 
exposed to situations that reminded him of critical 
incidents.  He made efforts to avoid thoughts, feelings, or 
conversations associated with critical incidents.  He had a 
diminished interest in activities and tended to isolate or 
withdraw himself from friends and relatives.  He had a 
restricted range of affect and experienced insomnia almost 
nightly, with the aid of medication.  He had difficulty with 
his memory and concentration, was hypervigilant, and 
experienced difficulty in relaxing.

The summary noted that the veteran had received treatment 
since October 2004.  His medical and psychiatric disorders 
presented serious impairment in social, interpersonal, and 
occupational capacities.  

Additional symptoms reported in an October 2005 VA outpatient 
treatment record included the persistent re-experiencing of a 
traumatic events, through recurring and distressing 
recollections, dreams and nightmares, exposure to internal or 
external cues that symbolized or resembled an aspect of the 
traumatic event, and physiological reactivity on exposure to 
internal or external cues that symbolize or resemble an 
aspect of the traumatic event.  

He also displayed avoidance symptoms and numbing of general 
response, including efforts to avoid thoughts, feelings, or 
conversations associated with the trauma and places or people 
that aroused his recollection of the trauma.  He displayed a 
markedly diminished interest or participation in significant 
activities, felt detached or estranged from others, had a 
restricted range of affect, and had a sense of foreshortened 
future.  Additionally, persistent symptoms of increased 
arousal were found, and included difficulty falling or 
staying asleep, irritability or outbursts of anger, 
concentration problems, hypervigilance, and an exaggerated 
startle response.   Some of his disturbance symptoms lasted 
for more than a month and were found to cause clinically 
significant distress or impairment in social, occupational, 
or other important areas of functioning.  

Other associated symptoms included feelings of guilt, phobic 
avoidance of things that resembled the original trauma, self 
destructive and impulsive behavior, and feelings of 
ineffectiveness, shame, and despair.  Additional symptoms 
included feeling permanently damaged, social withdrawal, 
feeling constantly threatened, having impaired relationships 
with others, and having changed from his previous personality 
characteristics.  

The criteria set forth in the rating formula for mental 
disorders do not constitute an exhaustive list of symptoms, 
but rather are examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002).   The 
veteran's PTSD symptoms are not indicative of occupational 
and social impairment, with deficiencies in most areas, such 
as family relations, judgment, thinking, or mood indicative 
of a 70 percent rating, but are indicative of a 50 percent 
rating, for occupational and social impairment with reduced 
reliability and productivity.  

The veteran's original evaluation of 30 percent for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, although generally functioning 
satisfactorily with routine behavior, self-care, and normal 
conversation was indicated by his PTSD symptoms.  These 
symptoms included his depressed mood, anxiety, and chronic 
sleep impairment.

However, a 50 percent rating is more indicative of his 
symptoms.  For example, impairment of short- and long-term 
memory was noted, as indicated by his January 2005 VA 
examination that found him to have diminished concentration 
and difficulty retaining information.  He was also noted to 
have difficulty with his memory and concentration in June 
2005. 

He also displayed disturbances of motivation and mood, as his 
January 2005 VA examiner noted that his mood showed anxiety 
and depression and poor frustration tolerance and 
irritability.  His June 2005 VA Summary noted that he got 
distressed easily when exposed to situations reminiscent of 
critical incidents, and his October 2005 VA outpatient 
treatment record noted irritability or outbursts of anger.  

Furthermore, he has demonstrated difficulty in establishing 
and maintaining effective relationships.  Although he 
maintains a relationship with his family, including his wife, 
his January 2005 VA examiner found him withdrawn and 
isolated, his June 2005 VA examiner noted that he tended to 
isolate or withdraw himself from friends and relatives.  His 
October 2005 VA examiner noted that he felt detached or 
estranged from others, exhibited social withdrawal, and had 
impaired relationships with others.  The veteran's symptoms 
are indicative of a 50 percent rating evaluation.

However, a 70 percent evaluation is not in evidence, as 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood has not been established.  The veteran has displayed the 
ability to function independently, appropriately, and 
effectively.  In January 2005, the veteran was found to be 
oriented to person, place, and time.  He also had no 
impairment of thought process or communication and was found 
to be able to maintain the basic activities of life and did 
not describe obsessive or ritualistic behavior.  He has also 
been found to maintain personal hygiene.  

The veteran has also repeatedly denied suicidal ideation to 
his examiners.  Additionally, although he has demonstrated 
irritability and disturbances of mood, impaired impulse 
control has not been indicated, such as through unprovoked 
irritability with periods of violence.  

He has also not demonstrated an inability to establish and 
maintain effective relationships.  Although the veteran has 
been noted to have withdrawn and to have impaired 
relationships, his records indicate that he maintains a 
relationship with his wife and his children, indicating that 
he is not unable to maintain effective relationships.

The veteran's PTSD symptoms do not rise to the level of a 70 
percent evaluation.  The veteran has indicated symptoms more 
closely associated with a 50 percent evaluation, such as 
disturbances of motivation and mood and difficulty in 
establishing and maintaining effective relationships.  

Although the veteran's GAF scores reflect some serious 
symptoms, the Court has held that a GAF score is only one 
factor in determining a veteran's disability rating. See 
Brambley v. Principi, 17 Vet. App. 20, 26 (2003); Bowling v. 
Principi, 15 Vet. App. 1, 14 (2001).  The majority of the 
veteran's symptoms do not reflect such a severity to warrant 
a 70 percent evaluation.  Additionally, although his VA 
physician indicated in an October 2005 VA outpatient 
treatment record that the veteran had clinically significant 
distress or impairment in social, occupational, or other 
important areas of functioning, the symptomatology 
represented in the evidence of record is more reflective of 
the type of symptomatology indicated by a 50 percent 
evaluation, such as disturbances of motivation and mood, 
difficulty in establishing and maintaining effective 
relationships, and impairment of short- and long-term memory.  
The Board must base its decision on the evidence of record, 
as it is applicable to the rating code.  Based on the 
evidence, the veteran's symptoms are not indicative of the 
type of severity warranting a 70 percent rating at this time.  

The evidence demonstrates that the veteran's PTSD is 
indicative of occupational and social impairment with reduced 
reliability and productivity.  As the evidence of record is 
at least at an approximate balance for a 50 percent 
evaluation, the benefit of the doubt rule applies.  Gilbert 
v. Derwinski, 1 Vet.App. 49, 58 (1991).  The veteran's claim 
for a higher disability rating for PTSD, to the extent of 50 
percent and no higher, is granted.  

Bilateral Hearing Loss 

The veteran asserts that he has a compensable level of 
bilateral hearing loss.  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).   

Alternatively, VA regulations provide that in cases of 
exceptional hearing loss, when the puretone thresholds at 
each of the four specified frequencies (1,000, 2,000, 3,000 
and 4,000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a).  The provisions 
of 38 C.F.R. § 4.86(b) further provide that, when the 
puretone threshold is 30 decibels or less at 1,000 Hertz, and 
70 decibels or more at 2,000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever would 
result in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral, with each ear 
evaluated separately.  The regulatory provisions provide the 
following guidance:

TABLE VI:NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON 
PURETONE THRESHOLD AVERAGE AND SPEECH DISCRIMINATION
% of 
discrim
- 
ination
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VII
I 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 


TABLE VIA: NUMERIC DESIGNATION OF HEARING IMPAIRMENT
BASED ONLY ON PURETONE THRESHOLD AVERAGE

0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VII
I
IX
X
XI

The findings for each ear from either Table VI or Table VIa, 
are then applied to Table VII (Percentage Evaluations for 
Hearing Impairment) to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poorer hearing.  When hearing loss is service 
connected in only one ear, the non-service connected ear will 
be assigned a Roman numeral designation of I.  38 C.F.R.  §§ 
3.383, 4.85(f).  The percentage evaluation is located at the 
point where the row and column intersect.  38 C.F.R. § 
4.85(e).   

TABLE VII: PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT
(DIAGNOSTIC CODE 6100)


Poorer Ear
XI
100
*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I
*Review for entitlement to special monthly compensation under 
§3.350 of this chapter.

The veteran underwent a VA examination in January 2005 to 
assess the severity of his hearing loss.  The audiological 
evaluation found pure tone thresholds, in decibels, as 
follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
15
30
40
50
34
LEFT
15
30
40
50
34

The average decibel loss for the right ear was 34, with 
speech discrimination of 96 percent.  The left ear had an 
average decibel loss of 34, with speech discrimination of 96 
percent.  Under 38 C.F.R. § 4.85, using Table VI, these 
findings correspond to Level I hearing for each ear. After 
plotting the hearing loss findings on Table VII, the veteran 
is found to warrant a noncompensable rating evaluation. 

The provisions of 38 C.F.R. § 4.86, for ratings based on 
exceptional patterns of hearing impairment, are inapplicable 
in this case because the VA examination did not demonstrate 
puretone thresholds at each of the four specified frequencies 
of 55 decibels or more or that the puretone threshold at 
1,000 Hertz was 30 decibels or less and that the threshold at 
2,000 Hertz was 70 decibels or more.  

As the preponderance of the evidence of record is against the 
claim, the benefit of the doubt rule does not apply. Gilbert 
v. Derwinski, 1 Vet.App. 49, 58 (1991). The veteran's claim 
for a compensable evaluation for the veteran's hearing loss 
is denied.  

Applicable Law for Service Connection 
 
Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  When a 
veteran is assigned to tropical areas during service, service 
connection may also be granted for certain tropical diseases, 
such as leishmaniasis, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  That an injury or event occurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury or event.  If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection can also be found for any 
disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Cutaneous Leishmaniasis 

The veteran essentially contends that he currently has 
cutaneous leishmaniasis, which he first developed in service. 

The veteran's service medical records indicate that he was 
treated for cutaneous leishmaniasis multiple times in 
service, including in December 2003.  A May 2004 Medical 
Evaluation Board Proceeding determined that the veteran had 
contracted cutaneous leishmaniasis in service.  

A December 2004 VA general examination noted that the 
veteran's skin indicated hyperchromic dermatitis, lupus 
versus a cutaneous leishmaniasis scar, and facial 
telangiectasia.  The veteran's telangiectasia was attributed 
to a diagnosis of CREST syndrome.  He was also diagnosed with 
cutaneous leishmaniasis, treated.  

A January 2005 VA skin examination found the veteran to have 
a history of cutaneous leishmaniasis on his arms and legs.  
He also had limited systemic sclerosis or CREST syndrome, for 
which he was still being treated at the time of the 
examination.  The examiner noted that the veteran had 
cutaneous leishmaniasis by history and a diagnosis of CREST 
syndrome.  

Cutaneous leishmaniasis is noted to persist for months to 
years before eventually healing.  (See 
www.merck.com/mmpe/sec14/ch186).  VA outpatient treatment 
records do not indicate that the veteran is currently being 
treated for cutaneous leishmaniasis.  A February 2006 problem 
list noted leishmaniasis as treated, but records of treatment 
for cutaneous leishmaniasis following service are not 
associated with VA outpatient treatment records.  

Although the evidence of record indicates that the veteran 
has a history of cutaneous leishmaniasis, the medical 
evidence otherwise indicates that his cutaneous leishmaniasis 
has fully resolved.  His post-service VA examinations noted 
that the veteran's cutaneous leishmaniasis had been treated 
and that a diagnosis of the disorder was only by history.  
The main indication of cutaneous leishmaniasis in the 
December 2004 VA examination was a note regarding a cutaneous 
leishmaniasis scar, but no determination was made as to 
evidence of an active disorder.  Additionally, VA outpatient 
treatment records do not indicate that he received treatment 
for cutaneous leishmaniasis following service.  Thus, his 
cutaneous leishmaniasis appears to have resolved following 
service and the evidence otherwise indicates that it had not 
manifest to a compensable degree within the year following 
service.  

While the veteran does appear to suffer from skin legions, 
such symptomatology has been identified as telangiectasia, 
attributable to his diagnosed CREST syndrome rather than as 
residuals or manifestations of active leishmaniasis.  

Therefore, as the preponderance evidence of record is against 
the claim, the benefit of the doubt rule does not apply. 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991). The 
veteran's claim for service connection for cutaneous 
leishmaniasis is denied. 


								[Continued on next 
page]

ORDER

Entitlement to an initial compensable rating evaluation of 50 
percent, and no more, for the veteran's PTSD is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

Entitlement to a compensable rating evaluation for bilateral 
hearing loss is denied.  

Service connection for cutaneous leishmaniasis is denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


